David Newbern, Justice, concurring. If the record in this case had shown that the child was present in Arkansas at the time the petition for adoption was filed, I would have concluded that the court had jurisdiction to enter an adoption decree. While it is true that the commissioners’ note referred to in the majority opinion discusses § 4 of the R.U.A.A., which is the same as Ark. Stat. Ann. § 56-205 (Supp. 1985), as if it were a jurisdiction granting statute, the caption given to it in Uniform Laws Annotated, and given it by the publishers of our statute, begins with the word “venue,” and “jurisdiction” is not mentioned in either the caption or the body of the statute. 9 U.L.A., Revised Uniform Adoption Act, § 4, p. 21 (1979). It is, at best, ambiguous. The majority opinion suggests that either the adopting or natural parent must reside in this state, or that an Arkansas agency must have custody of the individual to be adopted, in order for our courts to have jurisdiction to grant an adoption. I believe that if we are to construe § 56-205 as a jurisdiction granting statute, then “residence of the individual to be adopted” must also be a basis for jurisdiction, as those words also appear in the statute. I do not know that a child born in Arkansas and present at the time the petition is filed is not a “resident” for this purpose. If the ideas expressed in the majority opinion are to be law in this state, the general assembly should, after considering the laudable policies expressed in the majority opinion, adopt them and spell out the bases of jurisdiction for adoption. To my knowledge they have not yet done so. Holt, C.J., and Hays, J., join.